Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. 
ARGUMENT 1:

    PNG
    media_image1.png
    224
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    102
    656
    media_image2.png
    Greyscale

Applicant argues that a prima facie case of obviousness has apparently not been established.  In response, the Examiner respectfully submits that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, prima facie case of obviousness has successfully been satisfied, since evidence of corresponding claim elements in the prior art has been presented, and since the Examiner has expressly articulated the combinations and the motivations for combinations that fairly suggest Applicant's claimed invention.
ARGUMENT 2:

    PNG
    media_image3.png
    185
    665
    media_image3.png
    Greyscale

	Stiesdal teaches “wherein the ratio between the first width and the second is optimized in a range”, Stiedal teaches the slot insulation is in an optimal arrangement (Page 12, lines 23-25), so the ratio of the first width and the second also is optimized.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal, since it In re Boesch, 617 F2.d 272, 205 USPQ 215 (CCPA 1980).
	ARGUMENT 3:

    PNG
    media_image4.png
    67
    676
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    245
    668
    media_image5.png
    Greyscale

Stiedal teaches the slot insulation is in an optimal arrangement (Page 12, lines 23-25), in which to get an optimal arrangement need to find workable ranges.
	Stiesdal teaches the claimed invention except for specific ranges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Also Examiner wants to bring the teaching of prior art Nakamura (JP2006060929) for another rejection can use to reject claims 1, 6 and 7, with respect In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 11-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal et al. (CA2740513) in view of Meynrd et al. (US PG Pub 2011/0241591).
	As to independent claim 1, Stiesdal et al. teaches the rotary electrical machine (see title, generator), comprising: a rotor (26) a stator (27) which extends along an axis, the said stator (27) comprising a body provided with a plurality of stator teeth (see annotated figure 6) delimiting notches (see annotated figure 6); the stator (27) comprising a winding (1-5) comprising conductors which are stacked radially relative to one another in an interior of the notches (see annotated figure 6), wherein all the conductors (1-5) have a cross-section with the same surface area, on a plane orthogonal to the axis along which the stator (27) extends: a first notch (see annotated figure 6) has a first width (Z) measured in an orthoradial direction, and radially in the middle of the first notch (see annotated figure 6); a second notch (see annotated figure 6) distinct from the first notch (see annotated figure 6) a second width (X) measured in an orthoradial direction, and radially in the middle of the second notch (see annotated figure 6), wherein a ratio between the first width and the second width is optimized (see In re Boesch, 617 F2.d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image6.png
    548
    573
    media_image6.png
    Greyscale

	However Stiesdal et al. teaches the claimed limitation as discussed above except  wherein outputs of the phase windings are connected to an inverter that operates as a rectifier bridge.
	Meynrd et al. teaches wherein outputs of the phase windings (33, 34, 35) are connected to an inverter (36, 37, 38) that operates as a rectifier bridge as shown in figure 2, for the advantageous benefit of preventing disturbances caused disturbing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal et al. by using outputs of the phase windings are connected to an inverter that operates as a rectifier bridge, as taught by Meynrd et al. to prevent disturbances caused disturbing currents in the motor, generating heat and losses of yield by Joule effect, Foucault currents and hysteresis.
As to claim 5/1, Stiesdal et al. teaches wherein in that all the conductors (1-5) have a cross-section with the same form as shown in figure 4.  
As to claim 6/1, Stiesdal et al. teaches wherein in that a ratio between the first width (see annotated figure 4) divided by the second width (see annotated figure 4) is contained between 1.10 and 1.35 as shown in figure 6,  Stiedal teaches the slot insulation is in an optimal arrangement (Page 12, lines 23-25), in which to get an optimal arrangement need to find workable ranges.
	Stiesdal teaches the claimed invention except for specific ranges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 7/6, Stiesdal et al. teaches wherein in that the ratio between the first  width (see annotated figure 6) divided by the second see annotated figure 4) width is 
	Stiesdal teaches the claimed invention except for specific ranges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 8/1, Stiesdal et al. teaches wherein in that the notches (see annotated figure 4) have parallel edges as shown in figure 6.  
As to claim 9/1, Stiesdal et al. teaches wherein in that the stator teeth (see annotated figure 6) have parallel edges as shown in figure 6.  
As to claim 11/1, Stiesdal et al. teaches wherein  in that the stator (27) has an alternation of a first assembly of first notches and a second assembly of second notches around its circumference as show in figure 6.  
As to claim 12/11, Stiesdal et al. teaches wherein in that the first and the second assembly of notches each comprise between two and nine notches the two assemblies of notches having the same number of notches as shown in figure 6.
As to claim 14/1, Stiesdal et al. teaches wherein in that the first notch (see annotated figure 6) comprises a notch insulator (61) with a thickness different from that of the notch insulator of the second notch (62) as shown in figure 6.
As to claim 15/1, Stiesdal et al. teaches wherein in that the conductors (1-5) are constituted by continuous wires or pins which are connected electrically to one another as shown in figures 5-6.
As to claim 16/1, Stiesdal et al. teaches wherein a level of filling of the first notch by the winding (1-5) is different from a level of filling of the second notch by the winding (1-5) as shown in figure 6.
Claim(s) 2-3, 10 and 13 is/are rejected under 35 U.S.C. 103 as being over Stiesdal et al. (CA2740513) and Meynrd et al. (US PG Pub 2011/0241591) as applied in claim 1 above, and further in view of Munoz et al. (US PG Pub 2018/0109155)
As to claim 2/1, Stiesdal et al. in view of Meynrd et al. teaches the claimed limitation as discussed above except wherein the rotary electrical machine in that it has a configuration of 1, or 1.5 or 2 notches per pole and per phase.
However Munoz et al. teaches wherein the rotary electrical machine in that it has a configuration of 1, or 1.5 or 2 notches per pole and per phase (See paragraph [0020]), for the advantageous benefit t of providing greater torque density of the electric machine.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal et al. and Meyrnd et al. by using the rotary electrical machine in that it has a configuration of 1, or 1.5 or 2 notches per pole and per phase, as taught by Munoz et al. to providing greater torque density of the electric machine.
As to claim 3/1, Stiesdal et al. and Meynrd et al. in view of Munoz et al. teaches the claimed limitation as discussed above except wherein in that the number of conductors per notch is an even number.
However Munoz teaches wherein in that the number of conductors (118, 120) per notch is an even number as shown in figure 4, for the advantageous benefit t of providing greater torque density of the electric machine.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal et al. and Meynrd et al. in view of Munoz et al. by using the number of conductors per notch is an even number, as taught by Munoz et al. to providing greater torque density of the electric machine.
As to claim 10/1, Stiesdal et al. and Meynrd et al. in view of Munoz et al. teaches the claimed limitation as discussed above except wherein in that the stator has alternation of first notches and second notches around its circumference.
Munoz et al. teaches wherein in that the stator (110) has alternation of first notches (see annotated figure 4) and second notches (see annotated figure 4) around its circumference as shown in figure 4, see figure 1 as example of circumference view, for the advantageous benefit t of providing greater torque density of the electric machine.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal et al. and Meynrd et al. in view of Munoz et al. by using the stator has alternation of first notches 
 As to claim 13/1, Stiesdal et al. and Meynrd et al. in view of Munoz et al. teaches the claimed limitation as discussed above except wherein in that each stator tooth comprises a tooth root3, the tooth roots all having the same circumferential length, the said circumferential length being measured around an inner periphery of the stator body.
Munoz et al. teaches wherein in that each stator tooth (112) comprises a tooth root3, the tooth roots all having the same circumferential length, the said circumferential length being measured around an inner periphery of the stator body as shown in figure 4, for the advantageous benefit t of providing greater torque density of the electric machine.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal et al. and Meynrd et al. in view of Munoz et al. by using each stator tooth comprises a tooth root3, the tooth roots all having the same circumferential length, the said circumferential length being measured around an inner periphery of the stator body, as taught by Munoz et al. to providing greater torque density of the electric machine.
Another rejection with respect to claims 1, 6 and 7.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal et al. (CA2740513) in view of Nakamura (JP2006060929) and Meynrd et al. (US PG Pub 2011/0241591).
As to independent claim 1, Stiesdal et al. teaches the rotary electrical machine (see title, generator), comprising: a rotor (26) a stator (27) which extends along an axis, the said stator (27) comprising a body provided with a plurality of stator teeth (see annotated figure 6) delimiting notches (see annotated figure 6); the stator (27) comprising a winding (1-5) comprising conductors which are stacked radially relative to one another in an interior of the notches (see annotated figure 6), wherein all the conductors (1-5) have a cross-section with the same surface area, on a plane orthogonal to the axis along which the stator (27) extends: a first notch (see annotated figure 6) has a first width (Z) measured in an orthoradial direction, and radially in the middle of the first notch (see annotated figure 6); a second notch (see annotated figure 6) distinct from the first notch (see annotated figure 6) a second width (X) measured in an orthoradial direction, and radially in the middle of the second notch (see annotated figure 6), wherein a ratio between the first width and the second width is optimized (see page 12, lines 23-25) in a range providing a tradeoff between reduced torque undulations of the rotary electrical machine associated with an increase of the ratio, and limiting a mean torque loss associated with the increase of the ratio, as shown in figure 5-6. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Stiesdal, since it has been held that discovering an optimum value of a result  effective variable involves only routine skill in the art. In re Boesch, 617 F2.d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image6.png
    548
    573
    media_image6.png
    Greyscale

However Stiesdal et al. teaches the claimed limitation as discussed above except  a ratio is increase, wherein outputs of the phase windings are connected to an inverter that operates as a rectifier bridge.
Nakamura teaches a mica content ratio in the ground-to-ground insulating layer is increased (Paragraph [0007], page 5, lines 5-6) and as shown in figure 1, for the advantageous benefit of providing material cost can be reduced, insulation processing time can be shortened, and the insulation configuration can be easily identified. Therefore, it is possible to use a rotary electric machine that does not deteriorate the partial discharge deterioration resistance of the insulation between the ground and the ground. 
Meynrd et al. teaches wherein outputs of the phase windings (33, 34, 35) are connected to an inverter (36, 37, 38) that operates as a rectifier bridge as shown in figure 2, for the advantageous benefit of preventing disturbances caused disturbing currents in the motor, generating heat and losses of yield by Joule effect, Foucault currents and hysteresis.

As to claim 6/1, Stiesdal et al. teaches the slot insulation is in an optimal arrangement (Page 12, lines 23-25), in which to get an optimal arrangement need to find workable ranges.
However Stiesdal et al. in view of Nakamura and Meynrd et al. et al. teaches the claimed limitation as discussed above except the ratio between the first width divided by the second width is contained between 1.10 and 1.35.
Nakamura teaches a mica content ratio in the ground-to-ground insulating layer is increased (Paragraph [0007], page 5, lines 5-6)  and have an optimal design (paragraph [0003]), for the advantageous benefit of providing material cost can be reduced, insulation processing time can be shortened, and the insulation configuration can be easily identified. Therefore, it is possible to use a rotary electric machine that does not deteriorate the partial discharge deterioration resistance of the insulation between the ground and the ground. 
In re Aller, 105 USPQ 233, to provide material cost can be reduced, insulation processing time can be shortened, and the insulation configuration can be easily identified. Therefore, it is possible to use a rotary electric machine that does not deteriorate the partial discharge deterioration resistance of the insulation between the ground and the ground.
As to claim 7/6, Stiedal teaches the slot insulation is in an optimal arrangement (Page 12, lines 23-25), in which to get an optimal arrangement need to find workable ranges.
However Stiesdal et al. in view of Nakamura and Meynrd et al. et al. teaches the claimed limitation as discussed above except the ratio between the first width divided by the second width is contained between 1.15 and 1.25.
Nakamura teaches a mica content ratio in the ground-to-ground insulating layer is increased (Paragraph [0007], page 5, lines 5-6)  and have an optimal design (paragraph [0003]), for the advantageous benefit of providing material cost can be reduced, insulation processing time can be shortened, and the insulation configuration can be easily identified. Therefore, it is possible to use a rotary electric machine that does not deteriorate the partial discharge deterioration resistance of the insulation between the ground and the ground. 
In re Aller, 105 USPQ 233, to provide material cost can be reduced, insulation processing time can be shortened, and the insulation configuration can be easily identified. Therefore, it is possible to use a rotary electric machine that does not deteriorate the partial discharge deterioration resistance of the insulation between the ground and the ground

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Even et al. (US PG Pub 2009/0121576) teaches the obviousness claim limitation on claim 1 wherein outputs of the phase windings are connected to an inverter that operates as a rectifier bridge (paragraph [0222]) as claimed.
Asao et al. (US PG 2014/0326530) teaches the obviousness claim limitation on claim 1 wherein outputs of the phase windings are connected to an inverter that operates as a rectifier bridge (paragraph [0048-0031]), see figure 1 as claimed.
	El Baraka et al. (US PG Pub 2017/0085145) teaches the obviousness claim limitation on claim 1  wherein outputs of the phase windings (212) are connected to an inverter that operates as a rectifier bridge (paragraph [0030-0049]) as claimed.

	Fukushima  (JP2005045971) teaches the obviousness claim limitation on claim 1, wherein a first notch has a first width (Z) measured in an orthoradial direction, and radially in the middle of the first notch; a second notch (see annotated figure 6) distinct from the first notch a second width (X) measured in an orthoradial direction, and radially in the middle of the second wherein the first notch width is different from the second notch width as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	March 3, 2022